294 So.2d 98 (1974)
FLOTA MERCANTE GRAN CENTRO-AMERICANA, a Guatemalan Corporation, Appellant,
v.
STENA SHIPPING AB, a Swedish Corporation, Appellee.
No. 74-60.
District Court of Appeal of Florida, Third District.
April 2, 1974.
Rehearing Denied May 20, 1974.
Smathers & Thompson and G. Morton Good, Miami, Hill, Betts & Nash, New York City, for appellant.
Heiman & Crary, Miami, for appellee.
Before BARKDULL, C.J., and PEARSON and CARROLL, JJ.
PER CURIAM.
This is an appeal filed under Rule 4.2 FAR, 32 F.S.A. from an interlocutory order at law relating to venue, by which the court denied a motion of the defendant for dismissal on the doctrine of forum non conveniens. We find error and reverse, on authority of Hagen v. Viney, 124 Fla. 747, 169 So. 391, and Southern Railway Company *99 v. McCubbins, Fla.App. 1967, 196 So.2d 512.
The action is between two foreign corporations, neither of which is alleged to be authorized to do business in Florida, on three causes of action, none of which arose in Florida, based upon a contract that was entered into in Guatemala, to be performed in Sweden. In addition to those facts it was made to appear that the laws of Florida are not involved in the controversy, and the parties and other individuals affected and the prospective witnesses all reside outside of Florida, with the latter not amenable to Florida process. Without attempting further to outline the factors bearing on the inconvenience of Florida as the forum for the trial of this case, we have concluded that a sufficiently strong showing for application of the doctrine of non conveniens was made here, so that the denial of the defendant's motion was error.
The order is reversed, and the cause is remanded with direction to enter an order dismissing the complaint on the ground of forum non conveniens, without prejudice.